                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


United States of America,                             File No. 19-cr-00005 (ECT/SER)

              Plaintiff,

v.                                                       OPINION AND ORDER

Shawn Kelly Thomason,

           Defendant.
________________________________________________________________________

       This case presents the question of which statute, and therefore which standard,

applies when a defendant moves to reopen the detention issue after pleading guilty and

seeks release pending sentencing. Here, Defendant Shawn Kelly Thomason primarily

relies on 18 U.S.C. § 3145(b) as authority for the Court to review and revoke the Magistrate

Judge’s order of detention. But that order for detention pending trial, entered pursuant to

18 U.S.C. § 3142, was superseded at the change-of-plea hearing by the Court’s order of

detention pending sentencing, entered pursuant to 18 U.S.C. § 3143. The proper basis for

the Court to reconsider its own detention order, if at all, is § 3145(c), not § 3142(f)(2),

§ 3143, or § 3145(b). Under § 3145(c), Thomason has not “clearly shown that there are

exceptional reasons” justifying release pending sentencing, so his motion will be denied.

                                             I

       On December 12, 2018, Thomason was charged by complaint with interstate

stalking in violation of 18 U.S.C. § 2261A. ECF No. 1. At his initial appearance, the
Government requested that he be detained pending trial. ECF No. 4. Temporary detention

was ordered by the presiding magistrate judge. ECF No. 6.

       Magistrate Judge Steven E. Rau then held a detention hearing on December 20.

ECF No. 12. Special Agent Drew Helms testified for the Government. See Detention

Hearing Tr. at 3–48 [ECF No. 46-2]. Judge Rau noted during the hearing that the detention

issue was a close one. Id. at 59 (“The Court has to admit that I’m quite torn on the issue

of detention.”). On one hand, Thomason had no criminal history whatsoever, and his stated

reasons for visiting his ex-girlfriend were innocent. Id. But on the other hand, there was

circumstantial evidence of “something much more nefarious,” including GPS tracking

devices, guns, a Faraday bag, and Thomason’s written notes of plans. Id. at 59–60.

       Ultimately, Judge Rau found probable cause and ordered Thomason detained

pending trial pursuant to 18 U.S.C. § 3142(f)(2). See Dec. 26, 2018 Order of Detention at

3 [ECF No. 13]. He found that the evidence proffered at the hearing established, among

other things, that Thomason (1) “traveled from his home in Hazel Park, Michigan, to

Mankato, Minnesota, to place a GPS location tracker on the victim’s car”; (2) possessed in

his vehicle “Faraday bags designed to block cellular signals, a loaded handgun, and

ammunition,” items which were “circumstantial evidence of [his] criminal intent” and “of

concern when considering [his] dangerousness to the community”; and (3) did not pose a

risk of non-appearance at future proceedings. Id. at 2. Judge Rau determined that no

condition or combination of conditions of release would reasonably assure the safety of the

community. Id. Thomason did not immediately seek reconsideration by the magistrate

judge, nor did he otherwise appeal to the district court judge.


                                             2
       On March 20, 2019, Thomason entered a plea of guilty. ECF No. 42. At that time,

the Court did not hear testimony or argument on the detention issue. The Court remanded

Thomason to the custody of the United States Marshal pursuant to 18 U.S.C. § 3143(a)(2).

See id.; see also Mem. in Opp’n at 12 n.2 [ECF No. 49] (“The parties agree that interstate

stalking is a crime of violence . . . such that a person convicted of that crime is subject to

mandatory detention under § 3143(a)(2).”).

       Approximately one month later, on April 25, Thomason filed a “Motion to Reopen

Detention Hearing.” ECF No. 45. Despite his motion’s title, what he appears to seek is a

Court order releasing him pending sentencing. Id. at 1; Mem. in Supp. at 4–6 [ECF

No. 46]. Sentencing is set for July 10, 2019. ECF No. 44.

                                              II

                                              A

       Addressing Thomason’s motion to reopen the detention hearing, which in substance

is a motion for release pending sentencing, requires understanding the interaction of

various sections of the Bail Reform Act. See 18 U.S.C. § 3141 et seq. Thomason identifies

various statutory provisions that may entitle him to the relief he seeks, arguing that “[g]iven

. . . the operative statutory scheme, there must be room for a district court to decide that a

person such as [himself] should be released pending sentencing.” Mem. in Supp. at 10. In

his motion and accompanying brief, he expressly identifies § 3143, § 3145(b), and

§ 3145(c) as possible sources of authority. See Mot. at 1 (primarily invoking § 3145(b)

and referencing release pursuant to § 3143); Mem. in Supp. at 6 (“[A]fter a guilty plea for

an offense qualifying for mandatory detention, the proper analysis to determine whether a


                                              3
person is to be released pending sentencing is . . . § 3145(c).”). And the title of his motion

and his brief’s references to the § 3142(c) factors suggest he might be invoking

§ 3142(f)(2), which itself expressly provides for reopening detention hearings. See Mot.;

Mem. in Supp. at 4–5. The Government argues that none of these provisions entitle

Thomason to release pending sentencing. See Mem. in Opp’n at 10–13.

       Section 3142(f)(2) does not provide authority for the Court to reopen the detention

issue. That provision, contained within a statute titled “Release or detention of a defendant

pending trial,” does expressly allow for the detention hearing to be “reopened.” 18 U.S.C.

§ 3142(f)(2). It states a detention hearing “may be reopened . . . at any time before trial”

if there is new information that has a material bearing on the detention issue. Id. (emphasis

added). Here, Thomason’s plea of guilty functions as an adjudication of guilt akin to a

jury’s finding at trial. Accordingly, Thomason’s post-plea motion to reopen the detention

hearing was not brought “before trial,” and therefore cannot be considered under

§ 3142(f)(2). See also United States v. Alston, No. 1:13CR431-1, 2014 WL 701518, at *1

(M.D.N.C. Feb. 24, 2014) (“[B]ecause the defendant has pleaded guilty, he no longer

retains a right to reopen his detention hearing.”); Fed. R. Crim. P. 46(a)–(c) (stating that

§ 3142, together with § 3144, “govern[s] pretrial release” but § 3143 “govern[s] release

pending sentencing”).

       Nor does anything in § 3143, titled “Release or detention of a defendant pending

sentence or appeal,” permit the Court to reconsider its own detention decision. There is no

provision analogous to § 3142(f)(2) for “reopening” the issue. If anything, § 3143 suggests

that the detention decision generally will be made a single time, either after a guilty verdict


                                              4
or after the Court accepts the defendant’s guilty plea. See 18 U.S.C. § 3143(a)(1)–(2). The

only explicit exception to this seems to be that the Court should revisit the detention issue

if the defendant or the Government “has filed an appeal or a petition for a writ of certiorari,”

which is not the case here. 18 U.S.C. § 3143(b)(1)–(2).

       Whether § 3145 gives the Court authority to address the detention issue is less clear.

Section 3145, titled “Review and appeal of a release or detention order,” provides in

relevant part:

                 (b) Review of a detention order. If a person is ordered
                 detained by a magistrate judge, or by a person other than a
                 judge of a court having original jurisdiction over the offense
                 and other than a Federal appellate court, the person may file,
                 with the court having original jurisdiction over the offense, a
                 motion for revocation or amendment of the order. The motion
                 shall be determined promptly.

                 (c) Appeal from a release or detention order. An appeal
                 from a release or detention order, or from a decision denying
                 revocation or amendment of such an order, is governed by the
                 provisions of section 1291 of title 28 and section 3731 of this
                 title. The appeal shall be determined promptly. A person
                 subject to detention pursuant to section 3143(a)(2) or (b)(2),
                 and who meets the conditions of release set forth in section
                 3143(a)(1) or (b)(1), may be ordered released, under
                 appropriate conditions, by the judicial officer, if it is clearly
                 shown that there are exceptional reasons why such person’s
                 detention would not be appropriate.

18 U.S.C. § 3145(b)–(c).

       As for § 3145(b), the primary provision Thomason cites in his motion, it does

expressly provide the Court with authority to review, revoke, or amend a magistrate judge’s

detention order. Whereas § 3142(f)(2) allows the magistrate judge to reconsider his or her

own decision, § 3145(b) allows a district court judge to review a magistrate judge’s


                                                5
decision. However, given the posture of Thomason’s motion, it does not make sense to

consider it under § 3145(b). Had Thomason sought review of the December 26, 2018

detention order before the Court accepted his plea of guilty, § 3145(b) would provide the

authority for revisiting the detention issue. But Thomason brought his motion for release

after the Court had already ordered him detained pending sentencing, which effectively

superseded Magistrate Judge Rau’s order detaining him pending trial.            Because the

operative order of detention comes from the Court, there is no longer a basis for reviewing

an expired order of detention from the magistrate judge. See also Mem. in Opp’n at 10–

11 (“By its terms, then, the pretrial detention order does not govern post-conviction

detention and is currently inapplicable. A detention order that has expired can no longer

be revoked or amended.”).

       Section 3145(c) states that “[a] person subject to detention pursuant to

section 3143(a)(2),” like Thomason, “may be ordered released, under appropriate

conditions, by the judicial officer, if it is clearly shown that there are exceptional reasons

why such person’s detention would not be appropriate.” This exceptional-reasons basis

for release pending sentencing is the most appropriate lens through which to view

Thomason’s motion.       The Government takes the position that “[t]he Court should

summarily dismiss Thomason’s motion for lack of jurisdiction,” essentially arguing that

§ 3145(c) only confers jurisdiction on appellate judges to entertain exceptional-reasons

motions for release. Mem. in Opp’n at 13.

       The Eighth Circuit has never squarely addressed the question, but it has cited with

approval a district court order stating that “§ 3145(c) relief is not limited to reviewing


                                              6
courts; district courts may release a defendant who has been convicted.” United States v.

Mostrom, 11 F.3d 93, 94 (8th Cir. 1993) (citation and internal quotation marks omitted);

see also United States v. Mahoney, 627 F.3d 705, 706 (8th Cir. 2010) (“It is undisputed

that [the defendant’s] case is governed by 18 U.S.C. § 3143(a)(2), which requires him to

be taken into custody immediately unless ‘it is clearly shown that there are exceptional

reasons why [his] detention would not be appropriate.’” (quoting 18 U.S.C. § 3145(c)));

United States v. Corum, No. 01-cr-236 (JRT/FLN), 2003 WL 21373219, at *3 n.1

(D. Minn. May 22, 2003) (“Some courts have held that district courts may not release a

defendant pursuant to 18 U.S.C. § 3145(c). The weight of authority, however, holds that

district courts do have such jurisdiction. The Eighth Circuit has not explicitly addressed

this question, but it has . . . assumed without discussing that the district court had the

jurisdiction to do so.”). This is the majority view, and nearly every other circuit court that

has taken up the issue has ruled that § 3145(c) confers jurisdiction on district court judges

to revisit the detention issue. See United States v. Meister, 744 F.3d 1236, 1239 (11th

Cir. 2013) (collecting cases); United States v. Smith, 34 F. Supp. 3d 541, 548–49 (W.D.

Pa. 2014) (citing cases from the First, Second, Fourth, Fifth, Sixth, Seventh, Ninth, Tenth,

and Eleventh Circuits, in addition to the Eighth Circuit’s Mostrom decision). The minority

view is that only appellate judges may consider exceptional reasons for release under

§ 3145(c). See, e.g., United Stats v. Correia, 17 F. Supp. 3d 125, 127 (D. Mass. 2014);

United States v. Chen, 257 F. Supp. 2d 656, 665 (S.D.N.Y. 2003) (“[A] review of the text

and structure of section 3145 compels the conclusion that a district court may not consider

‘exceptional reasons’ as a basis for release.”); United States v. Nesser, 937 F. Supp. 507,


                                              7
508–09 (W.D. Pa. 1996) (observing that paragraphs (a) and (b) explicitly refer to judicial

decision makers “other than a Federal appellate court,” but paragraph (c) omits this

language).

       The majority view appears to be the better reasoned, and the Eighth Circuit has at

least implicitly endorsed this approach. To be sure, the statutory structure reasonably may

be understood to permit only appellate judges to undertake the exceptional-reasons inquiry.

See also United States v. Price, 618 F. Supp. 2d 473, 481 (W.D.N.C. 2008) (calling the

placement of the exceptional-reasons provision “curious” and “possibly haphazard”). And

the introductory clause of paragraph (c) “refers directly to statutes that address appeals

from final orders of the district court.” Id. But there is good reason to think that including

the exceptional-reasons provision in paragraph (c) was an oversight of structure, not

substance. First, the Bail Reform Act contains a definitions section stating that “the term

‘judicial officer’ means, unless otherwise indicated, any person or court authorized

pursuant to section 3041 of this title . . . to detain or release a person before trial or

sentencing or pending appeal in a court of the United States, and any judge of the Superior

Court of the District of Columbia.” 18 U.S.C. § 3156(a)(1). Section 3041, in turn,

expressly includes district court judges. 18 U.S.C. § 3041; accord 18 U.S.C. § 3141(a)–

(b). And nowhere does § 3145(c) “otherwise indicate[]” that “judicial officer” is limited

to appellate judges. Second, it makes sense that a district court judge could reconsider his

or her own detention decision pending sentencing in the same manner as a magistrate judge

may reopen a detention decision pending trial. See 18 U.S.C. § 3142(f)(2). Third, it

promotes judicial efficiency to allow for consideration by the district court judge familiar


                                              8
with the case before flooding the appellate courts with fact-intensive detention decisions.

It also promotes the interests of defendants, allowing another layer of reconsideration

before formally pursuing appellate review.

                                             B

       Thomason has not “clearly shown that there are exceptional reasons why [his]

detention would not be appropriate.” 18 U.S.C. § 3145(c). Thomason identifies the

following “exceptional reasons” for release: (1) inadequate medical care; (2) a need to

return to Michigan to care for his home and his cats; (3) a desire to avoid threatening

behavior from other inmates; and (4) the opportunity to self-surrender, which would give

him “a better chance of being placed in a lower security prison.” Mem. in Supp. at 7–9.

       None of these reasons meets the high threshold of being “exceptional.” Thomason

has not identified specific facts concerning his health situation that render it exceptional

relative to whatever care he receives (or has not received) in custody. The conditions he

cites are anxiety, panic attacks, migraines, hives, and seasonal affective disorder. Mem. in

Supp. at 7. There is nothing in the record to suggest that these are unusual or unusually

serious conditions, or that they require treatment that the Bureau of Prisons is unable to

provide.   Cf. United States v. Larue, 478 F.3d 924, 925 (8th Cir. 2007) (stating

circumstances under § 3145(c) must be “clearly out of the ordinary, uncommon, or rare”

(citation and internal quotation marks omitted)); United States v. Haugen, No. 12-cr-305(2)

(DSD/LIB), 2015 WL 2070703, at *2 (D. Minn. May 4, 2015) (denying release pending

sentencing even where defendant had multiple sclerosis, a “serious” medical condition, and

alleged she had been denied medications and medical treatment). Thomason’s desire to


                                             9
order his affairs by tending to his household and pets prior to sentencing is understandable

but shared by many in his situation. The same may be said of his desire to avoid threatening

behavior from other inmates and to receive the benefits of self-reporting. The fact that

these are common concerns makes them unexceptional and insufficient to satisfy § 3145(c).

See Larue, 478 F.3d at 925–26 (holding that the possibility of being “subjected to violence

while in jail” does not justify release); United States v. Haugen, No. 12-cr-305(2)

(DSD/LIB), 2014 WL 4722325, at *2 n.4 (D. Minn. Sept. 22, 2014) (“[P]ersonal reasons,

including caring for a family . . . are not ‘exceptional.’” (quoting United States v. Green,

240 F. Supp. 2d 1145, 1149 (E.D. Mo. 2003))). Thomason’s motion will therefore be

denied.

                                         ORDER

       Based on the foregoing, and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT Defendant’s Motion to Reopen Detention Hearing [ECF

No. 45] is DENIED.



Dated: May 21, 2019                       s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court




                                            10
